Citation Nr: 0804119	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  03-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and L.C.


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 4, 1971 to September 28, 1972.

Procedural History 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The issue appealed was whether the 
veteran has presented sufficient new and material evidence to 
reopen his claim for entitlement to service connection for 
schizophrenia. 

The veteran provided testimony before a Veterans Law Judge 
(VLJ) via a videoconference hearing in July 2004. A 
transcript was prepared and included in the claims folder for 
review.

In October 2004, the Board concluded that the veteran had 
indeed presented new and material evidence. The claim was 
reopened. The matter was then remanded to the RO via the VA 
Appeals Management Center for additional development.  
The veteran underwent a VA examination in September 2006 in 
compliance with that remand.    

Because the VLJ who presided at the July 2004 hearing had 
left the Board, the Board again remanded the case in May 2007 
so that the veteran could provide testimony before another 
VLJ.  In August 2007, the veteran presented testimony before 
the undersigned VLJ.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.  

The Board requested an opinion from an Independent Medical 
Expert (IME) in October 2007.  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901 (2007).  The Board received the 
IME's response in November 2007.  

The case is once again before the Board.
FINDING OF FACT

The medical and other evidence of record supports the 
conclusion that the veteran's schizophrenia is as likely as 
not due to military service.


CONCLUSION OF LAW

Service connection for schizophrenia is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for schizophrenia.  In 
the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision.  

Stegall concerns

As was alluded to in the Introduction above, the Board 
remanded this case on two occasions in the past, the first 
time to obtain additional medical evidence and the second 
time to provide the veteran with a second personal hearing.  
The Board's instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

VCAA notice letters were sent to the veteran regarding his 
schizophrenia claim in May 2005 and September 2005.  The 
letters appear to be adequate.  The Board need not, however, 
discuss in detail the sufficiency of the VCAA notice letters 
or VA's development of the claims in light of the fact that 
the Board is granting the claims.  Any potential error on the 
part of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefits sought on appeal.  Cf. 38 C.F.R. § 20.1102 (2007).

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated April 2006.  

The Board additionally notes that general due process 
concerns have been satisfied in connection with this appeal.  
See 38 C.F.R. § 3.103 (2007).  The veteran was provided with 
ample opportunity to submit evidence and argument in support 
of his claim.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

For certain chronic disorders, to include psychosis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and            (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Personality disorders

Personality disorders are not considered to be disabilities 
for the purposes of service connection.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2007); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.  A veteran 
cannot be compensated for a personality disorder, which is 
considered to be a congenital or developmental abnormality.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

With regard to Hickson element (1), current disability, as 
explained immediately below the veteran has been diagnosed 
with various psychiatric conditions since 1973, to include a 
personality disorder as well as schizophrenia.  As noted 
above, service connection may not be granted for personality 
disorders. 

Shortly after the veteran separated from military service, he 
veteran underwent psychiatric evaluations.  These reports 
include an October 18, 1973 report, the diagnosis being 
schizophrenia, paranoid type; and a February 1974 psychiatric 
evaluation, including a diagnosis of passive aggressive 
personality disorder with drug abuse.  An attempt to 
reconcile the conflicting diagnoses was made in September 
1974 by C.M., M.D.  Dr. C.M.'s diagnosis was passive 
aggressive personality disorder with drug abuse.
        
Subsequent medical records reflect continuing disagreement 
among medical professionals concerning the correct 
psychiatric diagnosis (psychosis or personality disorder).  A 
July 15, 2000 letter from A.D., M.D. and K.R., M.D. states a 
diagnosis of "schizophrenia, chronic undifferentiated."  
However, M.M., M.D. examined the veteran on several occasions 
as follows:

A September 30, 1988 letter states a diagnosis of 
"schizoid personality," with "no evidence of 
schizophrenic disorder."
A January 13, 1992 letter states a diagnosis of 
"schizoid personality by history."

A July 16, 1997 letter states a diagnosis of 
"schizoid personality disorder."

A September 26, 2006 letter states a diagnosis of 
"schizoid personality" with no Axis I disorder.  
Dr. M.M. states that "based on the information of 
record and that given today, in my opinion, it is 
likely that his personality disorder is related to 
the behaviors exhibited during his military 
service."

The Board was thus faced with a conflict in the medical 
evidence with regard to the existence of a current acquired 
psychiatric disorder versus a personality disorder.  

The Board sought the assistance of an IME.  The IME,  
Dr. S.H. of Vanderbilt University, opined in a November 2007 
medical report that the veteran ". . . suffers from an 
acquired axis I psychiatric disorder, but not a personality 
disorder.  The most likely diagnosis is Schizophrenia, 
residual type."  The Board deems Dr. S.H.'s opinion to be a 
competent medical opinion because it appears to be based on a 
thorough review and analysis of the veteran's documented 
psychiatric history.     

Therefore, the veteran satisfies Hickson  element (1).

With respect to element (2), in-service disease, during 
military service, the veteran was referred for a psychiatric 
consultation based on disciplinary problems as well as an 
inadaptability for service.  The examiner's impression was 
"no formal psychiatric diagnosis."  Nonetheless, there is 
evidence of psychiatric problems in service and shortly 
thereafter.  As noted above, the veteran was seen for 
psychiatric evaluation in 1973-74, shortly after leaving 
military service (although not precisely within the one year 
presumptive period  for psychoses).

The IME, Dr. S.H., with regard to date of onset, opined that 
"[t]he documents indicate a) no evidence of psychiatric 
illness before joining the military and b) the onset of 
psychotic symptoms [was] within less than one year after 
discharge from military service."   See November 2007 
medical report, page 5.  Even though medical evaluation began 
in October 1973, shortly after the expiration of the one year 
presumptive period found in 38 C.F.R. § 3.309(a), the Board 
finds the IME's opinion to be powerful evidence in favor of 
the claim.  Moreover, a review of the evidence indicates that 
the veteran's psychiatric problems, now identified as 
schizophrenia, were compensable in degree.  Indeed, he was 
involuntarily hospitalized during this period on a writ from 
the Circuit Court of Cook County, Illinois.  See 38 C.F.R. 
§ 4.132 (1973).  

In short, the evidence of record satisfies Hickson element 
(2).

With respect to element (3), medical nexus, in response to 
the question "[i]f the veteran has an acquired psychiatric 
disorder, taking into consideration the veteran's entire 
medical history as well as the natural history of the 
identified disease, [is it] as likely as not that the 
acquired psychiatric disorder is related to his military 
service . . . .," Dr. S.H. responded "yes."  There is no 
competent medical evidence to the contrary as to this element 
[as explained above the competent medical evidence against 
the claim was based on the premise that the veteran had a 
personality disorder].  

The Board finds that the medical evidence of record is at 
least in equipoise as to Hickson element (3).  That element, 
and therefore all Hickson elements, has been met.    

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for schizophrenia is 
warranted.  The benefit sought on appeal is granted.


ORDER

Entitlement to service connection for schizophrenia is 
granted.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


